OTIS, Justice.
This is an appeal from an order of the Hennepin County District Court, Juvenile Division, committing a juvenile, who was adjudicated delinquent, to the County Home School for an indefinite period. The juvenile in question apparently has been released; therefore, he no longer has any particular interest in the decision of the issue. The issue raised is thus technically moot. However, because the issue still may have significance to other juveniles, we note that the state has conceded the correctness of the appellant’s contention, that the commitment should be for a definite time.. This is because the commitment was pursuant to Minn.Stat. § 260.185, subd. 1(c) (1980), and because subdivision 4 of the statute specifically provides that a commitment under subdivision 1(c) must be for “a specified length of time.”
Appeal dismissed.